Case: 12-10429   Date Filed: 07/23/2012   Page: 1 of 3

                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 12-10429
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 4:11-cr-00208-WTM-GRS-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

JAMIE GIBSON,

                                                         Defendant-Appellant.

                      ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                              (July 23, 2012)

Before TJOFLAT, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 12-10429     Date Filed: 07/23/2012   Page: 2 of 3

      Jamie Gibson pled guilty to an information charging that from June 2005

through July 2008, she committed wire fraud by carrying out a scheme to defraud

her employer, in violation of 18 U. S. C. § 1343. The employer was The Sullivan

Group, a human resources and payroll outsourcing company; Gibson was its

Comptroller. The Sentencing Guidelines prescribed a sentence range of 27 to 33

months’ imprisonment. The District Court sentenced her to 27 months. She now

appeals the sentence, claiming that it is substantively unreasonable because the

court failed to consider her immediate and voluntary attempts at restitution well

before she ever learned of the criminal investigation that led to the criminal

charge. We affirm.

      We review a sentence for reasonableness under a deferential abuse of

discretion standard. Gall v. United States, 552 U.S. 38, 41, 128 S.Ct. 586, 591,

169 L.Ed.2d 445 (2007). Although we do not presume that a sentence falling

within the Guidelines sentence range is reasonable, we ordinarily expect such a

sentence to be reasonable. United States v. Hunt, 526 F.3d 739, 746 (11th Cir.

2008).

      The factors a District Court is required to take into account in arriving at a

sentence are set out in 18 U.S.C. § 3553(a). The weight the court should give

them is a discretionary call. United States v. Williams, 526 F.3d 1312, 1322 (11th

                                          2
               Case: 12-10429     Date Filed: 07/23/2012    Page: 3 of 3

Cir. 2008) (citation and alteration omitted). Gibson embezzled, in round numbers,

$189,584 through payroll fraud, $47,818 via accounts payable , and $96,251 in

credit card fraud. She repaid The Sullivan Group $195,924 prior to sentencing,

leaving a balance of $137,729 outstanding. There is no indication in the record

that the District Court, in weighing the § 3553(a) factors, failed to take all of this

into account, including her attempts to make restitution before she was caught and

turned over to law enforcement authorities.

      AFFIRMED.




                                           3